Fourth Court of Appeals
                                           San Antonio, Texas
                                     MEMORANDUM OPINION

                                               No. 04-21-00476-CV

                                 IN THE INTEREST OF A.R.M., a Child

                     From the 454th Judicial District Court, Medina County, Texas
                                  Trial Court No. 19-11-26159-CV
                              Honorable Dennis Powell, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 27, 2022

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant Father appeals the trial court’s order terminating his parental rights to A.R.M.1

The Texas Department of Family and Protective Services (“the Department”) filed this suit,

seeking termination of the parent-child relationship between the child and Father. After a jury

trial, the jury unanimously found four independent grounds 2 to terminate Father’s parental rights

and found that termination of his rights is in A.R.M.’s best interest. The trial court entered an

order terminating Father’s rights and Father timely appealed the trial court’s order.




1
  To protect the identity of a minor child in an appeal from an order terminating parental rights, we refer to the father
as “Father” and the child by its initials. See TEX. FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
2
  The trial court found termination of Father’s parental rights warranted under sections 161.001(b)(1)(D), (E), (N),
and (O). See TEX. FAM. CODE ANN § 161.001(b)(1)(D), (E), (N), (O).
                                                                                      04-21-00476-CV


        Father’s court-appointed appellate attorney filed a brief in which he concluded there are no

meritorious issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967); In re

P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (stating Anders procedures protect indigent

parents’ statutory right to counsel on appeal in parental rights termination cases and apply in those

cases). Counsel certified he sent Father a copy of the brief and a letter advising him of his rights

to review the record and to file a pro se brief. Counsel also provided Father a form to use to request

access to the record. In addition, counsel filed a motion to withdraw. This court issued an order

which set deadlines for Father to request access to the record and to file a pro se brief and abating

counsel’s motion to withdraw. Father did not request access to the appellate record or file a pro

se brief.

        We have thoroughly reviewed the record and counsel’s Anders brief.               The record

establishes by clear and convincing evidence the grounds for termination and that termination is

in the child’s best interest. See TEX. FAM. CODE ANN. § 161.001; In re J.O.A., 283 S.W.3d 336,

344–45 (Tex. 2009); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Upon a thorough review of the

record, we conclude the evidence is legally and factually sufficient to support the termination order

and there are no other arguably meritorious grounds for appeal. Therefore, we affirm the trial

court’s termination order.

        Counsel filed a motion to withdraw in conjunction with his Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M.,

495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his

client extends through the exhaustion or waiver of all appeals, including the filing of a petition for

review in the Texas Supreme Court. See TEX. FAM. CODE ANN. § 107.016(2); In re P.M.,

520 S.W.3d at 27. After this court has rendered its decision, appointed counsel’s obligations to


                                                 -2-
                                                                                       04-21-00476-CV


his client may be met by filing a petition for review that satisfies the standards for an Anders brief.

In re P.M., 520 S.W.3d at 27–28, 28 n.14.

                                                   Irene Rios, Justice




                                                 -3-